Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s RCE amendment filed on 29 March 2022. The Examiner performed compact prosecution and proposed suggestions to the Applicant by incorporating the subject matter recited in dependent claims 4 and 5 into independent claims 1 and 11 and incorporate the comparing, determining, and outputting steps as disclosed in independent claim 1 into independent claim 11 to overcome the prior art of record. The proposal was accepted and authorization was given for an Examiner’s Amendment on 17 May 2022. 
4.	Claims 3 and 8 were previously canceled.  After the Examiner’s amendment was performed, claims 4-5, 7, and 18 have been canceled. Claims 1, 6, 9, 11, 16-17, and 19-20 have been amended. Claims 1-2, 6, 9-17, and 19-20 remain pending. 

Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March  2022 has been entered.

Response to Arguments
6.	In response to Applicant’s arguments, as disclosed in the remarks, filed
on 29 March 2022, with respect to the prior art not expressly disclosing after executing the first iteration, executing the second iteration of the set of computations, the execution of the second iteration of the set of computations resulting in a second iteration output have been fully considered and are persuasive in view of applicant's arguments, see for example pages 6-7. Therefore, the 35 U.S.C. 103 rejection in view of Masahiko and Kay et al. for claims 1-2, 4-7, and 9-20 has been withdrawn in addition to incorporating the subject matter recited in dependent claims 4 and 5 into independent claims 1 and 11 and incorporate the comparing, determining, and outputting steps as disclosed in independent claim 1 into independent claim 11 placed the application in better condition for an allowance.

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Sarah J. Knight, Reg. No. 58, 722 on 12 May 2022.
The application has been amended as follows: 
Please amend the following claims:
Claim 1.  (Currently Amended)  A method for obfuscation of operations, the method comprising:
obtaining a first sequence of a set of computations to execute as a first iteration, wherein the first iteration of the set of computations comprises valid sub-operations of the set of computations in the first sequence and one or more dummy sub-operations, wherein the one or more dummy sub-operations are at a beginning of the first sequence of the valid sub-operations, interspersed within the first sequence of the valid sub-operations, after the first sequence of the valid sub-operations, or a combination thereof;
executing the first iteration of the set of computations, the execution of the first iteration of the set of computations resulting in a first iteration output;
obtaining a second sequence of the same set of computations as executed in the first iteration to execute as a second iteration that is distinct from the first iteration, wherein the second sequence of the second iteration is made distinct from the first sequence of the first iteration by at least having the valid sub-operations in a different order than the first sequence
after executing the first iteration, executing the second iteration of the set of computations, the execution of the second iteration of the set of computations resulting in a second iteration output;
comparing the first iteration output and the second iteration output;
determining whether the comparing of the first iteration output and the second iteration output satisfies a matching condition; and 
outputting a process result when the matching condition is satisfied and outputting an error detected signal when the matching condition is not satisfied.

Claim 2.  (Original) The method of claim 1, further comprising discarding the process result when the matching condition is not satisfied.
Claim 3.	(Canceled)

Claim 4.	(Canceled) 

Claim 5.	(Canceled) 

Claim 6.	(Currently Amended)  The method of claim [[5]] 1, wherein the second iteration is further distinct from the first iteration by having fewer or more of the one or more dummy sub-operations as compared to the first iteration, by including the one or more dummy sub-operations in different locations as compared to the first iteration, or a combination thereof.

Claim 7.	(Canceled)

Claim 8.	(Canceled) 

Claim 9.         (Currently Amended) The method of claim [[5]] 1, wherein the dummy sub-operations include computations of valid sub-operations.

Claim 10.     (Original) The method of claim 1, further comprising increasing an intensity of countermeasures upon outputting the error detected signal.

Claim 11.     (Currently Amended) A system with operation obfuscation, comprising:
circuitry for performing a process, the process comprising a plurality of sub-operations, each sub-operation being separately selectable for operation; 
a comparator coupled to receive an output of the circuitry to compare outputs from iterations of the process, the comparator outputting an error detected signal when a matching condition for the outputs from the iterations of the process is not satisfied; and
control circuitry coupled to the circuitry for performing the process, the control circuitry configured to: 
obtain a first sequence of a set of computations to execute as a first iteration by at least selecting sub-operations of the process, the execution of the first iteration of the set of computations resulting in a first iteration output, wherein the first iteration of the set of computations comprises valid sub-operations of the set of computations in the first sequence and one or more dummy sub-operations, wherein the one or more dummy sub-operations are at a beginning of the first sequence of the valid sub-operations, interspersed within the first sequence of the valid sub-operations, after the first sequence of the valid sub-operations, or a combination thereof; and 
obtain a second sequence of the same set of computations to execute as a second iteration by at least selecting the same sub-operations of the process, the execution of the second iteration of the set of computations occurring after the first iteration is executed and resulting in a second iteration output, wherein the control circuitry causes the second iteration to be distinct from the first iteration, wherein the second sequence of the second iteration is made distinct from the first sequence of the first iteration by at least having the valid sub-operations in a different order than the first sequence,
wherein the comparator is configured to: 
compare the first iteration output and the second iteration output;
determine whether the comparing of the first iteration output and the second iteration output satisfies a matching condition; and 
output the error detected signal when the matching condition is not satisfied.

Claim 12.   (Original) The system of claim 11, wherein the control circuitry comprises a state machine, a multiplexer (MUX), and a demultiplexer (DEMUX).

Claim 13.    (Previously Presented) The system of claim 11, wherein the control circuitry causes the second iteration to be distinct from the first iteration by reordering the valid sub-operations by selecting the sub-operations of the process for the first iteration in a first sequence and selecting the sub-operations of the process for the second iteration in a second sequence.

Claim 14.   (Previously Presented) The system of claim 11, wherein the control circuitry is further configured to add one or more of the dummy sub-operations to the sub-operations of the process.

Claim 15.   (Original)  The system of claim 14, wherein the control circuitry further controls whether an intermediate result of a sub-operation is sent as valid data to a functional bus or as dummy data to a dummy line.

Claim 16.  (Currently Amended) The system of claim 14, wherein the second iteration is distinct from the first iteration by further including fewer or more of the one or more dummy sub-operations as compared to the first iteration, by including the one or more dummy sub-operations in different locations as compared to the first iteration, or a combination thereof.

Claim 17. (Currently Amended) The system of claim 11, wherein the control circuitry is further configured to, as part of obtaining the first sequence of the set of computations to execute as the first iteration and obtaining the second sequence of the same set of computations to execute as the second iteration:
obtain a first set of valid sub-operations;
obtain a first pattern comprising the first set of valid sub-operations and the one or more dummy sub-operations, wherein the control circuitry uses the first pattern to select the sub-operations of the process for the first iteration;
obtain a second set of the same valid sub-operations as the first set of valid sub-operations; and
obtain a second pattern comprising the second set of valid sub-operations and optionally one or more dummy sub-operations, wherein the control circuitry uses the second pattern to select the sub-operations of the process for the second iteration.
Claim 18.	(Cancelled)

Claim 19.   (Currently Amended) The system of claim 17, wherein the control circuitry obtains the first pattern by adding the one or more dummy sub-operations at [[a]]the beginning of the first set of valid sub-operations, interspersed within the first set of valid sub-operations, after the first set of valid sub-operations, or [[a]]the combination thereof. 

Claim 20.   (Currently Amended) The system of claim 17, wherein the control circuitry obtains the second pattern by adding the one or more dummy sub-operations at a beginning of the second set of valid sub-operations, interspersed within the second set of valid sub-operations, after the second set of valid sub-operations, or a combination thereof.

Allowable Subject Matter
8.	Claims 1-2, 6, 9-17, and 19-20 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a method of obfuscating operations of a computing device for protecting against DFA attacks by, for example, increasing the difficulty of synchronization. Claims 1 and 11 identifies the uniquely distinct features “obtaining a first sequence of a set of computations to execute as a first iteration, wherein the first iteration of the set of computations comprises valid sub-operations of the set of computations in the first sequence and one or more dummy sub-operations, wherein the one or more dummy sub-operations are at a beginning of the first sequence of the valid sub-operations, interspersed within the first sequence of the valid sub-operations, after the first sequence of the valid sub-operations, or a combination thereof; after executing the first iteration, executing the second iteration of the set of computations, the execution of the second iteration of the set of computations resulting in a second iteration output; comparing the first iteration output and the second iteration output;
determining whether the comparing of the first iteration output and the second iteration output satisfies a matching condition; and outputting a process result when the matching condition is satisfied and outputting an error detected signal when the matching condition is not satisfied”. 
The closest prior art, Masahiko (Pub No. 2011/0296198) discloses a cryptographic processing apparatus according to embodiments includes a cryptographic operation processing section that can execute cryptographic processor of encryption operation and decryption operation, and a control section. The control section controls the execution of the cryptographic operation processing section such that a first operation for converting a first value, which is input data to be subjected to cryptographic processor, or intermediate data during cryptographic processor, into a second value, and a second operation for converting the second value into the first value are performed successively at least one time.
However, either singularly or in combination, Masahiko fail to anticipate or render obvious the claimed limitations of obtaining a first sequence of a set of computations to execute as a first iteration, wherein the first iteration of the set of computations comprises valid sub-operations of the set of computations in the first sequence and one or more dummy sub-operations, wherein the one or more dummy sub-operations are at a beginning of the first sequence of the valid sub-operations, interspersed within the first sequence of the valid sub-operations, after the first sequence of the valid sub-operations, or a combination thereof; after executing the first iteration, executing the second iteration of the set of computations, the execution of the second iteration of the set of computations resulting in a second iteration output; comparing the first iteration output and the second iteration output; determining whether the comparing of the first iteration output and the second iteration output satisfies a matching condition; and outputting a process result when the matching condition is satisfied and outputting an error detected signal when the matching condition is not satisfied.
The closest prior art, Kay et al. (GB 2399426 A) discloses data processing apparatus is provided for processing input data (DIN) to produce output data (DOUT). The data processing apparatus comprises: a first processing unit (12) for processing the input data (DIN) in a first processing period (T1) according to a predetermined algorithm to produce first output data (DOUT1) and a second processing unit (14) for processing the input data (DIN) in a second processing period (T2) according to the predetermined algorithm to produce second output data (DOUT2). The data processing apparatus further comprises a comparison unit (4) for comparing the first and second output data (DOUT1 and DOUT2) to determine whether there has been a processing fault. The first and second processing units (12 and 14) are operable to perform their processing such that the first and second processing periods (T1 and T2) overlap and also such that at least once during the period of overlap the first and second processing units (12 and 14) perform processing according to different respective parts of the predetermined algorithm.
However, either singularly or in combination, Kay et al. fail to anticipate or render obvious the claimed limitations of obtaining a first sequence of a set of computations to execute as a first iteration, wherein the first iteration of the set of computations comprises valid sub-operations of the set of computations in the first sequence and one or more dummy sub-operations, wherein the one or more dummy sub-operations are at a beginning of the first sequence of the valid sub-operations, interspersed within the first sequence of the valid sub-operations, after the first sequence of the valid sub-operations, or a combination thereof; after executing the first iteration, executing the second iteration of the set of computations, the execution of the second iteration of the set of computations resulting in a second iteration output; comparing the first iteration output and the second iteration output; determining whether the comparing of the first iteration output and the second iteration output satisfies a matching condition; and outputting a process result when the matching condition is satisfied and outputting an error detected signal when the matching condition is not satisfied.
11.	Therefore, claims 1 and 11 and the respective dependent claims 2, 6, 9-10, 12-17, and 19-20 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        May 17, 2022

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436